United States Court of Appeals
                          For the First Circuit

Nos.   06-2479
       07-1568

                               YEN ZHENG ZHENG,

                                   Petitioner,

                                       v.

                  MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                                  Respondent.




                                ERRATA SHEET


     The opinion of this Court issued on October 29, 2008, is
corrected as follows:

       On   the   coverpage:   Replace      "Ligigation"   with   "Litigation"